Citation Nr: 1037393	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-37 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma 


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance (DEA) benefits under Chapter 
35, Title 38, of the United States Code, beyond January 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1972 to March 1973 
and August 1973 to March 1974.  The appellant is the Veteran's 
daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 administrative decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appellant testified via video-conference at a hearing before 
the undersigned Veterans Law Judge in August 2010.  A transcript 
of those proceedings has been associated with the Veteran's 
claims file.


FINDINGS OF FACT

1.  The Veteran is in receipt of a 100 percent disability rating 
for a psychotic disorder, not otherwise specified, effective 
March 9, 1989, as awarded by a January 1997 rating decision.

2.  The appellant was born in January 1976, and was approximately 
21 years old at the time the Veteran was notified of his total 
disability award.

3.  Eight years from the date of the notification of the award 
would have been in approximately January 2005, at which time the 
appellant would have been 29 years old.

4.  The appellant's delimiting period was extended to her 31st 
birthday in January 2007, but there are no circumstances that 
warrant an extension beyond the age of 31.

CONCLUSION OF LAW

The criteria for a delimiting date for educational assistance 
benefits pursuant to Chapter 35, Title 38, of the United States 
Code beyond January 2007 have not been met.  38 U.S.C.A. §§ 3501, 
3512 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.3040, 21.3041, 
21.3043, 21.3300 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In the instant case, the appellant has been notified of the basis 
for the denial of her claim and has been afforded ample 
opportunity to respond, but as explained below, the claim is 
being denied as a matter of law.  Hence, the duties to notify and 
assist provisions of the VCAA are not applicable.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the 
duties imposed by the VCAA do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather than 
consideration of the factual evidence).


Extension of Delimiting Date for Chapter 35 (DEA) Benefits

The Board notes that basic eligibility for Chapter 35 benefits is 
established in one of several ways, including being the child of 
a veteran who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 
C.F.R. § 21.3021.  The record reflects that the appellant is the 
Veteran's child, and that effective March 9, 1989, the Veteran 
was awarded a 100 percent disability rating for a service-
connected psychiatric disorder.  Basic eligibility for Chapter 35 
benefits was established for the appellant by the RO, and she has 
utilized some of these benefits.  See 38 U.S.C.A. § 3501; 38 
C.F.R. § 21.3021(a)(1)(i).  Therefore, the appellant met the 
basic eligibility requirements for educational assistance 
benefits under Chapter 35.

The period of eligibility for a child of a veteran generally 
extends from the child's eighteenth birthday and ends on the 
child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. 
§ 21.3041.  Where the effective date of the permanent and total 
disability rating occurs between the child's eighteenth and 
twenty-sixth birthdays, an extension of the eligibility period 
may be granted, up to a period of 8 years.  38 C.F.R. 
21.3041(a)(2)(ii).  The beginning date of eligibility will be the 
effective date of the rating or the date of notification to the 
veteran from whom the child derives eligibility, whichever is 
more advantageous to the eligible child.  During that eight year 
period (ninety-six months), the child is entitled to educational 
assistance not to exceed 45 months, or the equivalent thereof in 
part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 
21.3020(b), 21.3044(a).  Beyond that 8-year period, a further 
extension may be granted, if an eligible child suspends pursuit 
of his or her program due to conditions that VA determined were 
beyond the child's control.  38 C.F.R. 21.3041(g)(1).  
Notwithstanding these potential extension provisions, however, no 
child is eligible for educational assistance beyond his or her 
31st birthday, except that if the child's 31st birthday occurs 
during a term (quarter or semester), VA may extend the period of 
eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 
C.F.R. §§ 21.3040(d), 21.3041(g).

In this case, the appellant was 13 years old on March 9, 1989, 
the effective date of the 100 percent disability rating, but the 
Veteran did not receive notification of the total rating until 
issuance of the rating decision on January 1997, at which time 
the appellant was approximately 21 years old.  The date of 
notification is more advantageous to the appellant, thus the 
eligibility period was applicable for a period of 8 years from 
January 1997, making the delimiting date in this case in January 
2005.  The appellant reported that her pursuit of a higher 
education was interrupted due to extensive injuries that she 
sustained in a July 2000 motor vehicle accident; accordingly, 
given these circumstances beyond the appellant's control, VA 
extended her delimiting date from January 2005 to January 2007, 
the month of the appellant's 31st birthday.  In May 2008, the 
appellant submitted the instant claim requesting that her 
delimiting date be extended further, citing her involuntary 
interruption in her studies due to her 2001 motor vehicle 
accident and the relatively little use she had received from her 
Chapter 35 benefits.

The Board notes that the delimiting date of the appellant's 31st 
birthday may not be extended as there is no indication that she 
was enrolled in an educational institution on the date of her 
31st birthday.  (In such an instance, the benefits would be 
extended to allow the appellant to finish the end of the quarter, 
semester, or course in which she was enrolled, depending upon 
whether the educational institution uses a quarter, semester, or 
other course system.)  See 38 C.F.R. §§ 21.3040(d), 
21.3041(e)(2).

The Board acknowledges and commends the appellant for continuing 
her education. However, the legal criteria governing the payment 
of education benefits are clear and specific, and the Board is 
bound by them.  As the evidence does not establish that the 
appellant was eligible for an extension or suspension of her 
program of education during her basic Chapter 35 delimiting 
period, the criteria for an extension of the Chapter 35 
delimiting period have not been met.

As the disposition of this claim is based on the law, and not on 
the facts of the case, the appellant's claim for a delimiting 
date beyond January 2007 must be regarded as legally insufficient 
because the requisite elements for eligibility to qualify for 
this benefit have not been satisfied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An extension of the appellant's period of eligibility for 
receiving educational assistance benefits under chapter 35 beyond 
the delimiting date in January 2007 is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


